Citation Nr: 0020036	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 administrative decision 
of a Regional Office and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922.  The veteran filed a 
March 1995 notice of disagreement, initiating this appeal.  A 
December 1998 statement of the case was sent to the veteran, 
and he filed a December 1998 VA Form 9 substantive appeal, 
perfecting his appeal.  No hearing was requested.  


FINDINGS OF FACT

1.  The veteran was granted service connection, with a 
compensable rating, for post traumatic stress disorder, in an 
August 1994 rating decision.  

2.  The veteran filed an application for RH insurance in 
February 1995.  

3.  According to both private and VA medical records, the 
veteran has a chronic respiratory disability which is severe 
in nature.  

4.  At the time of his application, the veteran was not in 
good health, as defined by the applicable VA criteria.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 8.0 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was originally awarded Service Disabled Veterans' 
(RH) Insurance effective February 1982; however, he allowed 
this policy to lapse in September 1986 for nonpayment of 
premiums.  The veteran subsequently filed several 
applications for RH insurance, all of which were denied.  He 
initiated this appeal in March 1995, in response to a March 
1995 IC administrative decision denying his February 1995 
application for RH insurance.  

The veteran was hospitalized at a VA medical center in 
January 1994.  Among his various diagnoses, he was noted to 
have chronic obstructive pulmonary disease and a chronic 
lumbosacral strain.  

In an August 1994 rating decision, the veteran was awarded 
service connection, with a compensable initial rating, for 
post traumatic stress disorder.  

Dr. J.D.H., M.D., the veteran's private physician, filed a 
September 1994 statement confirming the veteran's "severe 
case of respiratory bronchial disease," which renders him 
unemployable.  In an August 1995 statement, the doctor listed 
the veteran's medical disabilities, including chronic 
obstructive pulmonary disease, degenerative disc disease, and 
degenerative joint disease.  His respiratory disability was 
again characterized as severe in nature.  

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922 (West 
1991 & Supp. 2000) (Public Law 102-86, § 201(a)(1) changed 
the one-year application period to two years effective 
September 1, 1991).  In order to be eligible for RH 
insurance, the veteran must be in "good health," excepting 
any service connected disabilities.  The law requires the 
Secretary to establish "standards of good health" to 
determine if "the applicant is, from clinical or other 
evidence, free from disease, injury, abnormality, infirmity, 
or residual of disease or injury to a degree that would tend 
to weaken or impair the normal functions of the mind or body 
or to shorten life."  38 U.S.C.A. § 1922 (West 1991 & Supp. 
2000); 38 C.F.R. § 8.0 (1999).  In response, the Secretary 
has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contains guidelines for evaluating applications for the 
various insurance programs administered by the VA.  

As an initial matter, the veteran's February 1995 application 
for RH insurance is timely, as he was awarded service 
connection for post traumatic stress disorder, with a 
compensable initial rating assigned, in August 1994.  Thus, 
his application was clearly filed within two years of a 
compensable award of service connection for a medical 
disability.  The critical issue in the present case is 
whether the veteran was otherwise in good health at the time 
of his application.  

According to the veteran's medical records, he has chronic 
obstructive pulmonary disease; service connection has not 
been awarded for this disability.  

"Good health" is determined by a system of numerical 
ratings used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  For the purpose of meeting good health requirements a 
rating of 300 or less is necessary.  M29-1, Part V, Chapter 
1, Paragraph 1.12d(1).  In denying the veteran's application 
for RH insurance, the IC relied primarily upon the 
aforementioned medical records which confirmed a diagnosis of 
chronic obstructive pulmonary disease; this disability is not 
service connected at the present time.  According to the M29-
1 manual, a baseline rating of 100 is assigned for the 
veteran's age and build, and his chronic lung disease, severe 
in nature, results in a mortality debit of 300; no credits 
for favorable features were found by the RO.  Because the 
uncontroverted medical evidence clearly establishes the 
presence of a severe chronic respiratory disability, the 
veteran's mortality ratio of risk is in excess of 300, 
prohibiting a finding of "good health."  Veterans Benefits 
Manual M29-1, Part V, Insurance Operations Underwriting 
Procedures.  As such, the veteran's application must be 
rejected due to ineligibility under 38 U.S.C.A. § 1922.  

In conclusion, application of the guidelines established by 
the Secretary results in a clear finding that the veteran is 
not in "good health" as defined by the insurance 
regulations.  The U. S. Court of Appeals for Veterans Claims 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the veteran's application for RH 
insurance must be denied at this time.  


ORDER

As the veteran does not meet the statutory requirements for 
RH insurance under 38 U.S.C.A. § 1922, the appeal is denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

